Eberhardt, Judge.
This is a slip-down case in which a verdict was directed in favor of the defendant bank. Error is assigned on direction of the verdict in the sole special ground of the motion for new trial, which was overruled. Held:
The petition alleged actual and constructive knowledge that the bank floor where plaintiff fell was “covered in oily, greasy and slick film of wax.” Actual knowledge was not shown on *782the trial but in fact was denied by the defendant’s president. Neither was constructive knowledge shown because there was no evidence as to how long the alleged condition had existed before plaintiff fell. In the absence of such proof, it is well-settled that there can be no inference of constructive notice. See, e.g., Watson v. Citizens &c. Bank, 103 Ga. App. 535 (120 SE2d 62) and citations; Setzers Super Stores v. Higgins, 104 Ga. App. 116 (1), 121 (121 SE2d 305); Home Fed. Savings &c. Assn. v. Hulsey, 104 Ga. App. 123 (121 SE2d 311). The motion for directed verdict was properly granted and the judgment overruling the motion for new trial is
Decided May 14, 1963.
Fullbright & Duffey, Harl C. Duffey, Jr., for plaintiff in error.
Robert Edward Surles, contra.

Affirmed.


Felton, C. J., and Russell, J., concur.